[Cite as State v. Maddox, 2014-Ohio-4608.]




          IN THE COURT OF APPEALS FOR CHAMPAIGN COUNTY, OHIO

STATE OF OHIO                                            :

        Plaintiff-Appellee                               :        C.A. CASE NO.        2014-CA-5

v.                                                       :        T.C. NO.      2013-CR-258

NATHAN H. MADDOX                                         :            (Criminal appeal from
                                                                       Common Pleas Court)
        Defendant-Appellant                   :

                                                         :

                                             ..........

                                             OPINION

                         Rendered on the          17th       day of          October      , 2014.

                                             ..........

KEVIN S. TALEBI, Atty. Reg. #0069198, Champaign County Prosecutor’s Office, 200
North Main Street, Urbana, Ohio 43078
      Attorneys for Plaintiff-Appellee

JULIA B. PEPPO, Atty. Reg. #0037172, 117 South Main Street, Suite 400, Dayton, Ohio
45433
      Attorney for Defendant-Appellant

NATHAN H. MADDOX, Inmate No. 697437, Madison Correctional Institute, P. O. Box
740, London, Ohio 43140
       Defendant-Appellant

                                             ..........
DONOVAN, J.

        {¶ 1}       This matter is before the Court on the Notice of Appeal of Nathan
                                                                                            2

Maddox, filed February 19, 2014, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). We hereby affirm the judgment of the trial court.

       {¶ 2}    Maddox was indicted on September 5, 2013, on one count of aggravated

arson (February 25, 2013), in violation of R.C. 2909.02(A)(2)(B)(3), and one count of

aggravated arson (August 30, 2013), both felonies of the second degree, as well as one count

of arson (February 25, 2013), in violation of R.C. 2909.03(A)(1)(B)(2)(b), and one count of

arson (August 30, 2013), both felonies of the fourth degree.

       {¶ 3}    On November 4, 2013, after pleading not guilty, Maddox filed a “Motion to

Suppress Statements of Defendant to Law Enforcement.” Thereafter, Maddox withdrew

his not guilty pleas and motion to suppress, and on November 25, 2013, he pled guilty to two

counts of arson, counts two and four. Pursuant to the parties’ agreement, the remaining

counts were dismissed. The transcript of the plea hearing reflects that Maddox was on

probation at the time of the August, 2013 offense. Maddox was sentenced to 12 months on

count two, and to 18 months on count four, to be served consecutively, for an aggregate term

of 30 months.

       {¶ 4}    The brief of counsel for Maddox contains no assigned errors and provides

that, after a thorough review, counsel “was unable to locate any meritorious issues for

appellate review.” On June 12, 2014, this Court advised Maddox that counsel of record

filed a brief asserting an inability to find any meritorious claims to present, and this Court

granted Maddox 60 days to file a pro se brief containing any assignments of error. None

has been received.

       {¶ 5}      In State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶
                                                                                             3

7-8, we observed:

               We are charged by Anders to determine whether any issues involving

       potentially reversible error that are raised by appellate counsel or by a

       defendant in his pro se brief are “wholly frivolous.” * * * If we find that any

       issue presented or which an independent analysis reveals is not wholly

       frivolous, we must appoint different appellate counsel to represent the

       defendant. State v. Pullen (Dec. 6, 2002), Montgomery App. No. 19232.

                    Anders equates a frivolous appeal with one that presents issues

       lacking in arguable merit. An issue does not lack arguable merit merely

       because the prosecution can be expected to present a strong argument in

       reply, or because it is uncertain whether a defendant will ultimately prevail on

       that issue on appeal. An issue lacks arguable merit if, on the facts and law

       involved, no responsible contention can be made that it offers a basis for

       reversal. Pullen, supra.

       {¶ 6}    After a thorough and independent review of the record, we conclude that

Maddox’s appeal is wholly frivolous. The record reflects that the trial court complied with

Crim. R. 11 in its entirety in accepting Maddox’s pleas. In other words, the court addressed

Maddox personally and informed him of, and determined that Maddox understood, the

effect of his pleas. The court further advised Maddox of the rights attendant to trial that he

was foregoing, namely his right to a trial by jury and to confront his accusers, his privilege

against self-incrimination, his right to compulsory process, and his right to require the State

to prove his guilt beyond a reasonable doubt. The court advised Maddox of his arson
                                                                                          4

offender registration status.

        {¶ 7}     Maddox’s judgment entry of conviction provides that the court considered

the purposes and principles of sentencing set forth in R.C. 2929.11, the seriousness and

recidivism factors set forth in R.C. 2929.12, the Pre-Sentence Investigation Report, and

Maddox’s pre-sentence conduct. Finally, the Court made the necessary findings for the

imposition of consecutive sentences, R.C. 2929.14(C)(4), and it advised Maddox regarding

post-release control.

        {¶ 8}    Since this appeal is wholly frivolous, it is dismissed. The judgment of the

trial court is affirmed.

                                        ..........

FAIN, J., and HALL, J., concur.

Copies mailed to:

Kevin S. Talebi
Julia B. Peppo
Nathan H. Maddox
Hon. Nick A. Selvaggio